DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 5, and 13, as they are best understood, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Sukovic, et al. (US 2006/0239400 A1).
With respect to Claim 1, Sukovic teaches an X-ray imaging device (Abstract and throughout disclosure) comprising: 
a radiography unit (12) having an X-ray source (14) and an X-ray sensor (16) disposed to face each other with a rotating axis there between (Paragraph 26), wherein the X-ray sensor is configured to obtain X-ray transmission images as the X-ray source and the X-ray sensor rotate about the rotating axis (Paragraphs 26-28); and, 
an image processor (40, 50) configured to provide a two-dimensional tomographic image of an image layer disposed between the rotating axis and the X-ray source from said plurality of X-ray transmission images (Paragraphs 32, 38-40, and 44), wherein the image processor is configured to reverse the lateral image orientation/position of at least some of the X-ray transmission images in a left to right direction, respectively, shifting the relative image-to-image lateral alignment position of each of the reversed X-ray transmission images in a moving direction of the X-ray sensor and overlapping the shifted X-ray transmission images with each other in said lateral direction, whereby the two-dimensional tomographic image of the image layer is provided (Paragraphs 39-44, and 47), and wherein said image layer may include standard dental panoramic image layers, such as a temporomandibular joint (TMJ) postero-anterior 
With respect to Claim 5, Sukovic further teaches that the TMJ of an examinee may be shown as a cross section perpendicular to an extension direction of a jawbone (Paragraphs 44 and 47).
With respect to Claim 13, Sukovic further teaches that the image processor is further configured to provide a first tomographic image of the front image layer within an object between the rotating axis and the X-ray sensor, and to provide a second tomographic image of a rear image layer within the object between the rotating axis and the X-ray source, by using results of unit cycle radiography of a driver (Paragraphs 8, 32-35, 38-44, and 47).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7, as they are best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sukovic, as applied to Claim 1 above.
With respect to Claims 6 and 7, Sukovic teaches most of the elements of the claimed invention, including imaging dental layers and a TMJ (Paragraphs 44 and 47), imaged by a rotating X-ray source (14) and X-ray sensor (16) performing panoramic and tomographic imaging (Paragraphs 32, 38-44, and 47). 
Sukovic is silent with respect to the exact SID, but teaches reducing the distance of the source and the detector from the imaged patient area (Paragraph 38).
It is well known in the art of x-ray, dental, and panoramic/CT imaging, that SID is adjusted based on the size of the area to be imaged and the size of the detector to be used.
Sukovic discloses the claimed invention except for the SID value being within 300-700mm (or less than 1000mm).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose an SID that best suits a particular imaging application and examination ROI, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claim 18 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 18, the prior art of record teaches many of the elements of the claimed invention, including X-ray imaging device comprising: a radiography unit having an X-ray source and an X-ray sensor, wherein the X-ray source and the X-ray sensor are disposed to face each other with a rotating axis there between and rotate about the rotating axis in a first direction, the X-ray sensor is configured to obtain a plurality of X-ray transmission images; and an image processor configured to generate a two-dimensional tomographic image of a target object in a region of interest in a patient’s predetermined region, another object in a different image layer of the same region partially blocking said target object from being directly detected by the X-ray sensor, blocked by a front object from being detected by the X-ray sensor by flipping said image processor further configured to: flip the image orientation, in a left to right direction, of at least some of said plurality of X-ray transmission images of the target object in a left to right direction, shifting each of realign all of the flipped X-ray transmission images with each other in the first direct to arrange direction, and overlapping overlaying the shifted realigned, flipped X-ray transmission images together on each other, to create said two-dimensional tomographic image
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the image processor is further configured such that the image of the target object in the flipped X-ray transmission images appears at a same position within each flipped transmission image, wherein the images of the target object will then overlap within each of the flipped, aligned, and overlaid transmission images used to overlap for creating the two-dimensional tomographic image, in the manner as required by Claim 18.
Response to Arguments
Applicant’s arguments, see Applicant RCE Amendment, filed 06/24/2021, with respect to objections to, and 35 USC 112 rejections of, the claims, and the prior art rejection of Claim 18, have been fully considered and are persuasive.  The objections to, and 35 USC 112 rejections of, the claims, and the prior art rejection of Claim 18, have been overcome by the amendment.
Applicant's arguments filed 06/24/2021, with respect to the prior art rejections of Claims 1, 5-7, and 13 in view of Sukovic, have been fully considered but they are not persuasive. 
With respect to the rejection of Claim 1 as being anticipated by the reference to Sukovic, the Applicant has only addressed the issues with Sukovic in relation to Claim 18, whereas Claims 1, 5-7, and 13 do not contain the allowable subject matter of Claim 18, as discussed in the reasons for indicating allowable subject matter above. (See Applicant’s Remarks, Pages 2-3.)
Because Applicant has not addressed the patentability of Claim 1 over Sukovic, the examiner is unsure if this was simply a transpositional error, and invites the Applicant to call the examiner if this is indeed the case. For the sake of compact prosecution, the examiner would be happy to perform an Examiner’s Amendment if the Applicant wishes to add the allowable features of Claim 18 to Claim 1; i.e., if this was a simple error of omission, and Claim 1 was intended to be amended in the same manner as Claim 18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        08/20/2021